Per Curiam,
Whether Daniel Bowman signed the note involved in this controversy for the accommodation of Louis Seibel, the joint maker, was a pure question of fact, which was referred to a jury. Their finding was that he was but an accommodation maker, and, having paid the judgment entered upon the note, he is entitled to be subrogated to the rights of the holder against the man he accommodated with his signature. The facts are concisely stated in the opinion of the learned court below granting relief to the appellee, and, on it, this appeal is dismissed at appellant’s costs.